Citation Nr: 1427203	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  05-22 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent prior to June 22, 2009, and in excess of 30 percent from June 22, 2009, for coronary artery disease, status-post angioplasty with stent placement.

2.  Entitlement to an initial disability rating in excess of 10 percent for hypertension.

3.  Entitlement to an initial compensable disability rating for residuals of cholecystotomy.

4.  Entitlement to service connection for right wrist disability.  

5.  Entitlement to service connection for left wrist disability.  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association

ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from November 1975 to November 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, that, in pertinent part, denied service connection for right and left wrist disabilities; granted service connection for coronary artery disease, status post angioplasty with stent placement, with an initial 10 percent rating assigned; granted service connection for hypertension, with an initial 10 percent rating assigned; and granted service connection for residuals, cholecystectomy, with a noncompensable rating assigned.  Each rating was made effective December 1, 2009, the day following the Veteran's discharge from service. 

This matter was previously before the Board in April 2009 and September 2013 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, with regard to the issues being decided herein, the Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

An August 2010 rating decision granted an increased rating of 30 percent for coronary artery disease , effective June 22, 2009.  Despite the grant, a claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for a higher initial rating for coronary artery disease remains before the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of service connection for right and left wrist disability and entitlement to a higher initial rating for hypertension and residuals, cholecystectomy, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to June 22, 2009, service-connected coronary artery disease was not shown to have been manifested by a workload of greater than 5 metabolic equivalents (METs) but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.

2.  Beginning June 22, 2009, coronary artery disease was not productive of congestive heart failure in the past year, a workload of 5 METs or below which results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction at or below 50 percent.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for coronary artery disease, prior to June 22, 2009, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2013).

2.  The criteria for an initial disability rating in excess of 30 percent for coronary artery disease, beginning June 22, 2009, have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.104, Diagnostic Code 7005.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

As this appeal arises from disagreement with the initial disability rating following the grant of service connection, additional VCAA notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and private and VA treatment records.  The Veteran has not identified any other treatment or any outstanding treatment records, despite being asked to do so, most recently in an October 2013 notice letter.  

Additionally, the Veteran was provided VA examinations in March 2008 and August 2009, with an addendum obtained in November 2009, to assess the severity of his coronary artery disease.  The Board finds that the medical examination and opinion evidence is adequate as it is based on thorough physical examination and review of the Veteran's statements and contains clear findings.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); 38 C.F.R. § 3.159(c)(4).

There is no indication that the Veteran's coronary artery disease has worsened since the August 2009 VA examination and an April 2014 statement from his representative did not include any indication of worsening symptoms.  As such, the Board finds that there is no basis to obtain another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) (mere passage of time not a basis for requiring a new examination). 

Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Veteran is appealing the initial assignment of a disability rating, as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2013).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2013) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

The Veteran's coronary artery disease is rated 10 percent disabling prior to June 22, 2009, and 30 percent disabling from that day forward, under Diagnostic Code 7005 for arteriosclerotic heart disease.  Under this code, a 30 percent rating is warranted for coronary artery disease with a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray. 38 C.F.R. § 4.104, Diagnostic Code 7005 (2013).

A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

The maximum schedular rating of 100 percent is warranted for chronic congestive heart failure; or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

The Board finds that prior to June 22, 2009, the Veteran's coronary artery disease more closely approximated a 10 percent disability rating, indicative of coronary artery disease with a workload greater than 5 but less than 7 METs.  Service treatment records demonstrated normal left ventricular wall motion and ejection fraction of 70 percent in May 1996.  A stress test was performed in January 1998 where the Veteran achieved 13 METs.  

A September 2004 myocardial stress perfusion scan demonstrated left ventricular ejection fraction of 55 percent and normal wall motion.  While a June 2007 stress test report included an estimated workload of 6 METs, the test was stopped due to fatigue and dyspnea and never completed.  The report stated that it was a non-diagnostic exercise treadmill test due to the failure to achieve the target heart rate response.  In February 2008, a completed private stress test demonstrated coronary artery disease with a workload of 12.8 METs and a cardiac catherization revealed normal left ventricular function.  The Veteran was provided with a VA examination in March 2008; however, no new diagnostic testing was performed and no estimation of workload was provided.  

Finally, at no point during this period had cardiac hypertrophy or dilation been demonstrated on diagnostic testing.  

Given the fact that the June 2007 stress test was determined to be non-diagnostic and all testing before and after it demonstrated METs above 7, the Board finds that the coronary artery disease disability prior to June 22, 2009, more closely approximated a 10 percent disability rating.  Thus, an increased rating prior to June 22, 2009, is not warranted. 38 C.F.R. § 4.104, Diagnostic Code 7005.

On June 22, 2009, the Veteran complained of chest pain with increased frequency and intensity and radiation into the left shoulder and neck as well as shortness of breath.  While a cardiac catherization in July 2009 revealed normal left ventricular size with an ejection fraction of 64 percent, an August 2009 VA examiner estimated left ventricular ejection fraction to be around 60 percent and a workload between 5 and 7 METs.  The examiner noted that the Veteran could walk four blocks or over half a mile on level surface.  He could climb one flight of steps, although this resulted in dyspnea, fatigue, and chest pain.  

A November 2009 addendum by a new examiner stated that cardiac stress testing was not indicated for VA examination purposes as METs are easily estimated based on the Veteran's known coronary artery disease, level of physical activity, and reported symptoms.  Then in March 2010, a VA examiner stated that a cardiac stress test was not performed because it was medically contraindicated.  The examiner stated that while the Veteran may be able to exercise on an elliptical trainer, the actual treadmill with incline was much more difficult on the knees and back, which would cause difficulty in obtaining a heart rate high enough for an adequate exam.  Moreover, to obtain a heart rate high enough, his medication would have to be held for a period of time, putting him at risk for myocardial infarction.   

The remaining VA and private treatment records have been reviewed and fail to demonstrate coronary artery disease with a workload greater than 3 METs but not greater than 5, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent, as required for the next highest rating.  Given the foregoing, a schedular rating in excess of the 30 percent disability rating assigned is not warranted.  38 C.F.R. § 4.104, Diagnostic Code 7005.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) (2013), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  
The Board finds that the rating criteria contemplate the Veteran's coronary artery disease, as it is manifested, at most, by decreased left ventricular function, dyspnea, fatigue, angina, and dizziness, and the rating criteria are based specifically on such a loss.  38 C.F.R. § 4.85.  His disability is not so unusual and does not require frequent periods of hospitalization or cause marked interference with employment.  The rating criteria are, therefore, adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not helpful to the Veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An initial disability rating in excess of 10 percent for coronary artery disease, prior to June 22, 2009, is denied.  

An initial disability rating in excess of 30 percent for coronary artery disease, from June 22, 2009, denied.  


REMAND

Unfortunately, another remand is required in this case as to the issues of service connection for right and left wrist disability and entitlement to a higher initial rating for hypertension and residuals, cholecystectomy.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

The Board requested in its April 2009 Remand that the Veteran be scheduled for a VA examination to assess the current severity of service-connected hypertension and residuals of a cholecystectomy.  Regarding hypertension, the predominate diastolic and isolated systolic blood pressure readings were to be recorded on at least two different readings on three different days.  The August 2009 VA examiner did not obtain the required blood pressure readings, despite the Board's remand and the Veteran's report that another medication had recently been added to his treatment regimen to attempt to stabilize his hypertension.  

Regarding the residuals of a cholecystectomy, the examiner was to discuss of the manifestations of the disability and assess the severity of all related symptoms as mild, moderate, or severe.  The August 2009 VA examiner simply did not do this and instead noted elevated liver enzymes, which were attributed to a different disability.  

As the Board's April 2009 remand order has not been complied with, remand of the issues are necessary.  See Stegall v. West, 11 Vet. App 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  A VA examination must be provided in order to assess the current severity of service-connected hypertension and residuals, cholecystectomy.  

Regarding the right and left wrist, the Veteran contends that his current bilateral wrist symptoms began during service and have continued since.  Service treatment records demonstrate that he reported bilateral wrist pain several times.  Upon examination in May 2003, prior to discharge, an examiner diagnosed osteoarthritis, bilateral wrists.  However, an X-ray conducted at that time was negative for arthritis.  Since service, a June 2009 VA treatment record demonstrated an assessment of "gouty arthritis/OA hands & wrists.  Followed by rheumatologist."  Moreover, the Veteran reported at that time that his rheumatologist had diagnosed osteoarthritis of the wrists.  The Board notes that an X-ray demonstrating osteoarthritis was not included with the June 2009 treatment record and a December 2009 VA X-ray was negative for arthritis.  

Regarding the rheumatologist, there is only one record from this private provider, 
Dr. R.T., dated in June 2009.  The doctor noted osteoarthritis of the hands and did not diagnose anything of the wrists.  Nevertheless, swelling was noted in the right wrist.  

The Board notes that a VA examination has not been provided since the Veteran's discharge to assess his bilateral wrist symptoms.  A March 2008 VA examination involved the hands and fingers but did not discuss the wrist.  

Given the symptoms demonstrated during and since service, the conflicting diagnoses and diagnostic testing, and the Veteran's reports, the Board finds that a VA examination is necessary in order to determine whether any currently diagnosed wrist disability is etiologically related to service.  To this end, the Board notes that service connection has been established for gout.  Therefore, on remand, the examiner is asked to specifically address whether the Veteran has a current wrist disability, to include osteoarthritis or gout, and, if so, provide an etiology opinion.  

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

In addition, the Board requests that another attempt be made at getting authorization to obtain the records of private treatment with Dr. R.T., the Veteran's treating rheumatologist.  The Board advises the Veteran that this information could be very important to the Veteran's claim and may support a grant of service connection for the bilateral wrists.  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall obtain all outstanding VA medical records and associate them with the virtual claims file.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  The agency of original jurisdiction shall ask the Veteran to provide releases authorizing VA to obtain all records of private treatment with the rheumatologist who provided the June 2009 treatment record and any other private provider relevant to the claim.  

If the Veteran fails to complete necessary authorizations, tell him that he may obtain and submit the records himself.

If any records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and advise him of any additional development that will be undertaken.

3.  Once the above development has been completed, the Veteran should be provided with an examination by an appropriate VA examiner to determine the nature and current level of severity of service-connected hypertension.  The claims file must be made available to the examiner. 

Any indicated tests should be accomplished.  The predominant diastolic pressure and systolic pressure should be indicated on at least two different readings, on at least three separate days.  The examiner should state if the Veteran requires continuous medication for control.  If there are any additional cardiovascular manifestations, the examiner should so state. 

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on the his employment and activities of daily life.  

A complete rationale for all opinions expressed must be provided.  If the examiner finds it impossible to provide an opinion without resort to pure speculation, the examiner should so indicate.

4.  Once all outstanding evidence has been obtained and associated with the virtual file, the Veteran should be provided an examination by an appropriate physician to determine the nature and current level of severity of service-connected cholecystectomy.  The claims file must be made available to the examiner. 

Any indicated tests should be accomplished.  The examiner is requested to describe any symptoms resulting from the cholecystectomy and to describe all residual manifestations.  An assessment should be provided as to whether any symptoms found on examination are mild; moderate (manifested by gall bladder dyspepsia, confirmed by X-ray technique, and with infrequent attacks (not over two or three a year) of gall bladder colic, with or without jaundice); or severe (manifested by frequent attacks of gall bladder colic). 

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on the his employment and activities of daily life.  
A complete rationale for all opinions expressed must be provided.  If the examiner finds it impossible to provide an opinion without resort to pure speculation, the examiner should so indicate.

5.  Once the above development has been completed, provide the Veteran with a VA orthopedic examination with a qualified physician to determine whether any current right or left wrist disability is related to service.  

This remand and all relevant records contained in the virtual system must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner is requested to list all current right and left wrist disabilities, and should specifically state whether the Veteran has osteoarthritis or gout of the wrists.  

The examiner should provide an opinion as to whether it is at least as likely as not that any current right or left wrist disability had onset in service or is otherwise related to a disease or injury in service, including the in-service reports of wrist pain and the diagnosis in May 2003 of osteoarthritis of the wrists.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.  If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

The absence of evidence of treatment for a right or left 
wrist disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

6.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

7.  The agency of original jurisdiction will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


